Citation Nr: 1400019	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-22 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include cervical strain and degenerative disc disease, on a direct and secondary basis.

2.  Entitlement to service connection for a headache disorder, on a direct and secondary basis.

3.  Entitlement to service connection for a deep vein thrombosis with subclavian vein thrombosis, on a direct and secondary basis.

4.  Entitlement to service connection for a right upper extremity disorder, to include disorders of the shoulder and/or hand, on a direct and secondary basis.

5.  Entitlement to right brachial plexus radiculopathy, on a direct and secondary basis.

6.  Entitlement to service connection for a visual disorder.

7.  Entitlement to a nose disorder manifested by nosebleeds, on a direct and secondary basis.

8.  Entitlement to service connection for an ear disorder, on a direct and secondary basis.

9.  Entitlement to service connection for sinusitis, on a direct and secondary basis.

10.  Entitlement to service connection for a throat disorder, to include residuals of strep throat and laryngitis, on a direct and secondary basis.

11.  Entitlement to service connection for a lung disorder, to include asthma, chronic bronchitis, pneumonia, and chronic upper respiratory infections, on a direct and secondary basis.

12.  Entitlement to a breast disorder manifested by fibrous tissue.

13.  Entitlement to service connection for a heart disorder, claimed as an irregular heartbeat.

14.  Entitlement to service connection for a gynecological disorder, to include uterine fibroids, uterine cysts, endometritis, and endometriosis.

15.  Entitlement to service connection for bilateral hip disorder, on a direct and secondary basis.

16.  Entitlement to service connection for a bilateral knee disorder, on a direct and secondary basis.

17.  Entitlement to service connection for a skin disorder, to include eczema and residuals of scarlet fever. 

18.  Entitlement to service connection for thalassemia.

19.  Entitlement to a disorder manifested by excessive bleeding, on a direct and secondary basis.

20.  Entitlement to lumbar radiculopathy and neuropathy, on a direct and secondary basis.

21.  Entitlement to an initial rating in excess of 10 percent for L5-S1 degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to May 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Pittsburgh, Pennsylvania.  The VA RO in Baltimore, Maryland currently has jurisdiction over the Veteran's claims file.

The Board's review includes the paper and electronic records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran apparently submitted copies of the service treatment records in her possession.  The AMC should contact the service department and attempt to obtain any additional service treatment records.  

While the Veteran submitted some military dependent treatment records, she authorized the release of military dependent treatment records for the facilities: the health clinic at Fort Leavenworth, Kansas, from 1997 to 1998; a health clinic at Fort Bragg, North Carolina, and Womack Army Medical Center at Fort Bragg, North Carolina, from 1998 to 2001; Camp Zama, Japan; and Seoul, South Korea.  The RO did not attempt to obtain these records, and the AMC should contact the service department and attempt to obtain any additional military dependent treatment records.

The Veteran reported in 2006 that she had received treatment from the Youngtown VA Outpatient Clinic from 2004.  The RO only obtained records from that facility from October 2005 to January 2008, and the AMC should obtain all records from that facility from 2004 to October 2005 and from January 2008 to the present.

Neck strain and cervical degenerative disc disease have been diagnosed, and the Veteran had cervical strain in service as well as suffering a softball injury affecting her neck.  The Veteran had headaches in service, and her private doctor has stated that it is not uncommon for headaches to arise from neck injuries.  A VA examination addressing any relationship between the current disorders and active service is necessary.  

The Veteran suffered a subclavian vein thrombosis in service from a softball injury to the neck and right shoulder, and a VA examination is required to determine whether she has any residuals from that thrombosis, to include whether any right shoulder disorder is related to service.  Moreover, although an October 2006 VA examiner diagnosed cervical brachial plexus chronic injury resulting in right upper extremity radiculopathy, an August 2007 VA electromyography revealed no convincing evidence of radiculopathy.  Thus, another VA examination is necessary to determine whether the appellant has right brachial plexus radiculopathy.

In service the Veteran had treatment for visual black spots and bacterial conjunctivitis.  A VA examination is required to determine whether a current vision disorder is related to active service.  

Service treatment records reflect that the Veteran reported a history of frequent nosebleeds, and a VA examination is required to determine whether she has a current nose disorder related to active service.  

In service the Veteran was treated for otitis media, and a VA examination is indicated to determine whether she has a current ear disorder related to active service.

The Veteran had bronchitis, strep throat, pharyngitis, and laryngitis in service, and a September 2006 respiratory disease examiner diagnosed periodic bronchitis.  On her separation examination, she reported a history of scarlet fever and claims that she had scarlet fever several times.  In the possible absence of all service treatment records, the Board finds the claimant who has been a VA medical technician competent and credible at this point as to her assertion of in-service scarlet fever.   VA treatment records reflect a diagnosis of sinusitis.  The AMC should schedule the appellant for a VA examination to determine whether any throat disorder, current sinusitis, and current lung disorder is related to active service.

Service treatment records reveal that mild fibrocystic changes of the breasts were found on a physical examination.  The appellant also had in service a miscarriage, uterine fibroids, an ovary cyst, and post-partum blood clots.  The AMC should schedule the Veteran for a gynecological examination to determine whether any current breast disorder, uterine fibroids or residuals thereof, uterine cysts or residuals thereof, endometritis or residuals thereof, or endrometriosis or residuals thereof are related to active service.

The service treatment records reflect complaints of left leg pain and treatment for left knee strain.  Although a February 2008 VA examiner diagnosed no lumbar radiculopathy, the Veteran's private treating doctor in a July 2008 statement noted that she had lumbar radiculopathy.  VA examination is indicated to determine whether the Veteran has any current hip, knee, or lumbar radiculopathy and whether any found disorder is related to active service.

Despite the Veteran's separation examination report and a March 1997 military dependent treatment record showing negative electrocardiogram, she maintains that she had irregular electrocardiograms in service.  In light of the possible absence of all service treatment records, the Board finds the claimant who has been a VA medical technician competent and credible at this point as to her assertion of in-service irregular electrocardiograms.  Therefore, a VA examination is necessary to determine whether any heart disorder is related to the alleged irregular heartbeat found on in-service electrocardiograms.

On her separation examination, the Veteran reported a history of scarlet fever and claims that she had scarlet fever several times.  In light of the possible absence of all service treatment records, the Board finds the claimant competent and credible at this point as to her assertion of in-service scarlet fever.  Moreover, service treatment records show that she was treated for tinea versicolor and varicella.  The AMC should schedule the Veteran for a VA examination to determine whether any skin disorder is related to active service.

The Veteran has been diagnosed with thalassemia, which she claims was diagnosed in service.  Although current service treatment records do not show a diagnosis of thalassemia, in light of the possible absence of all service treatment records, the Board finds the claimant competent and credible at this point as to her assertion of in-service diagnosis of thalassemia.  The Veteran claims that she has a disorder manifested by excessive bleeding, which attributes to in-service aspirin therapy or the in-service diagnosis of thalassemia.  On entrance into service, the appellant reported that she takes aspirin.  A VA examination is indicated to determine whether any current blood disorder manifested by excessive bleeding and thalassemia are related to active service.

The last VA examination for the service-connected lumbar spine disorder was done in February 2008.  Given the passage of time, another examination is warranted.

The Veteran appears to be raising many of the service connection issues on a secondary basis.  She has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

2.  Ask the Veteran to identify all treatment for her cervical spine disorders, headache disorder, deep vein thrombosis, right upper extremity disorders, right brachial plexus radiculopathy, visual disorder, nose disorder, ear disorder, sinusitis, throat disorders, lung disorders, breast disorder, heart disorder, gynecological disorders, bilateral hip disorder, bilateral knee disorder, lumbar radiculopathy, skin disorders, thalassemia, a blood disorder, lumbar radiculopathy and neuropathy, and lumbar spine disorder.  Attempt to obtain all records from Dr. Porter.  Regardless of the Veteran's response, obtain all records from the Youngtown VA Outpatient Clinic from 2004 from 2004 to October 2005 and from January 2008 to the present.

3.  Contact the service department and obtain copies of all the Veteran's service treatment records and her military dependent treatment records from the following facilities: the health clinic at Fort Leavenworth, Kansas, from 1997 to 1998; a health clinic at Fort Bragg, North Carolina, and Womack Army Medical Center at Fort Bragg, North Carolina, from 1998 to 2001; Camp Zama, Japan; and Seoul, South Korea.

4.  Thereafter, schedule the Veteran for an examination to schedule the Veteran for a VA examination to address the nature and etiology of any cervical spine disorder, headache disorder, deep vein thrombosis with subclavian vein thrombosis, right upper extremity disorder, right brachial plexus radiculopathy, bilateral hip disorder, bilateral knee disorder, lumbar radiculopathy and neuropathy, and L5-S1 degenerative disc disease.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

(a)  Please provide an opinion as to whether it is "at least as likely as not" that any cervical spine disorder diagnosed on examination had its onset in service or is otherwise related to her service, to include the in-service cervical strain and the right subclavian thrombosis from being hit in the right neck by a softball.  Please also note specifically whether the Veteran currently has any of the following cervical spine disorders: (i) cervical strain and (ii) degenerative disc disease - if any of these disabilities are found to have resolved, please provide a rationale, including when the disorder resolved.

(b)  Please provide an opinion as to whether it is "at least as likely as not" that any headaches disorder diagnosed on examination had its onset in service or is otherwise related to her service, to include headaches in service and the right subclavian thrombosis from being hit in the right neck by a softball.

(c)  Please provide an opinion as to whether it is "at least as likely as not" that any right upper extremity disorder diagnosed on examination had its onset in service or is otherwise related to her service, to include the right subclavian thrombosis from being hit in the right shoulder by a softball.  Please also note specifically whether the Veteran currently has any of the following right upper extremity disorders: (i) a disorder manifested by a myofascial component, (ii) rotator cuff tendinopathy, (iii) bursitis, and (iv) degenerative joint disease - if any of these disabilities are found to have resolved, please provide a rationale, including when the disorder resolved.

(d)  Please provide an opinion as to whether it is "at least as likely as not" that any deep vein thrombosis diagnosed on examination or residuals of the right subclavian thrombosis found on examination had its onset in service or is otherwise related to her service, to include the right subclavian thrombosis from being hit in the right neck and shoulder by a softball.

(e)  Please provide an opinion as to whether it is "at least as likely as not" that the Veteran has right brachial plexus radiculopathy and if so whether it is "at least as likely as not" that it had its onset in service or is otherwise related to her service, to include the right subclavian thrombosis from being hit in the right neck and shoulder by a softball.  If right brachial plexus radiculopathy is found to have resolved, please provide a rationale, including when the disorder resolved.

(f)  For any cervical spine, headache, right upper extremity, or vascular disorder not related to active service, please provide an opinion as to whether it is "at least as likely as not" that the disorder not related to active service was caused or aggravated by any cervical spine, headache, right upper extremity, or vascular disorder that is related to active service.

(g)  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to L5-S1 degenerative disc disease. 

(h)  Please provide an opinion as to whether it is "at least as likely as not" that any hip disorder diagnosed on examination had its onset in service or is otherwise related to her service, to include the complaint of in-service left leg pain.

(i)  Please provide an opinion as to whether it is "at least as likely as not" that any knee disorder diagnosed on examination had its onset in service or is otherwise related to her service, to include the in-service left knee strain.

(j)  Please provide an opinion as to whether it is "at least as likely as not" that any lumbar radiculopathy or neuropathy diagnosed on examination had its onset in service or is otherwise related to her service.

(k)  For any disorder of the lower extremities not related to active service, please provide an opinion as to whether it is "at least as likely as not" that the disorder not related to active service was caused or aggravated by any disorder of the lower extremities that is related to active service and whether it is "at least as likely as not" that the disorder not related to active service was caused or aggravated by L5-S1 degenerative disc disease.

A complete rationale for any opinion offered must be provided.

5.  Schedule the Veteran for an examination to address the nature and etiology of a nose disorder, ear disorder, sinusitis, throat disorder, and lung disorder.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

(a)  Please provide an opinion as to whether it is "at least as likely as not" that any nose disorder, to include a disorder manifested by nosebleeds, diagnosed on examination had its onset in service or is otherwise related to her service, to include the in-service nosebleeds.

(b)  Please provide an opinion as to whether it is "at least as likely as not" that any ear disorder diagnosed on examination had its onset in service or is otherwise related to her service, to include the in-service otitis media.

(c)  Please provide an opinion as to whether it is "at least as likely as not" that any throat disorder, to include residuals of strep throat and chronic laryngitis, diagnosed on examination had its onset in service or is otherwise related to her service, to include the in-service strep throat, pharyngitis, and laryngitis.

(d)  Please provide an opinion as to whether it is "at least as likely as not" that any lung disorder, to include asthma, chronic bronchitis, pneumonia or residuals thereof, and chronic upper respiratory infections, diagnosed on examination had its onset in service or is otherwise related to her service, to include the in-service bronchitis.  Please also note specifically whether the Veteran currently has periodic chronic bronchitis and if it is found to have resolved, please provide a rationale, including when the disorder resolved.

(e)  Please provide an opinion as to whether it is "at least as likely as not" that any sinusitis diagnosed on examination had its onset in service or is otherwise related to her service.  Please also note specifically whether the Veteran currently has chronic sinusitis and if it is found to have resolved, please provide a rationale, including when the disorder resolved.

(f)  For any nose disorder, ear disorder, sinusitis, throat disorder, and lung disorder not related to active service, please provide an opinion as to whether it is "at least as likely as not" that the disorder not related to active service was caused or aggravated by any nose disorder, ear disorder, sinusitis, throat disorder, and lung disorder that is related to active service.

A complete rationale for any opinion offered must be provided.

6.  Schedule the Veteran for an examination to address the nature and etiology of any breast and gynecological disorder.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

(a)  Please provide an opinion as to whether it is "at least as likely as not" that any breast disorder, to include a disorder manifested by fibrous tissue, diagnosed on examination had its onset in service or is otherwise related to her service, to include the in-service mild fibrocystic changes found in March 1991.  

(b)  Please provide an opinion as to whether it is "at least as likely as not" that any gynecological disorder, to include uterine fibroids or residuals thereof, uterine cysts or residuals thereof, endometritis or residuals thereof, or endometriosis or residuals thereof, diagnosed on examination had its onset in service or is otherwise related to her service, to include the in-service miscarriage, uterine fibroids, ovary cyst, and post-partum blood clots.

(c)  For any breast or gynecological disorder not related to active service, please provide an opinion as to whether it is "at least as likely as not" that the disorder not related to active service was caused or aggravated by any breast or gynecological disorder that is related to active service.

A complete rationale for any opinion offered must be provided.

7.  Schedule the Veteran for an examination to address the nature and etiology of any vision disorder.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

Please provide an opinion as to whether it is "at least as likely as not" that any vision disorder that is not refractive error diagnosed on examination had its onset in service or is otherwise related to her service, to include the in-service visual black spots and bacterial conjunctivitis.  

A complete rationale for any opinion offered must be provided.

8.  Schedule the Veteran for an examination to address the nature and etiology of any heart disorder.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

Please provide an opinion as to whether it is "at least as likely as not" that any heart disorder diagnosed on examination had its onset in service or is otherwise related to her service, to include the alleged in-service irregular heartbeat found on electrocardiograms.  

A complete rationale for any opinion offered must be provided.

9.  Schedule the Veteran for an examination to address the nature and etiology of any skin disorder, to include eczema, tinea versicolor, residuals of varicella, and residuals of scarlet fever.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

(a)  Please provide an opinion as to whether it is "at least as likely as not" that any skin disorder diagnosed on examination had its onset in service or is otherwise related to her service, to include the in-service tinea versicolor, varicella, and alleged scarlet fever.  

(b)  For any skin disorder not related to active service, please provide an opinion as to whether it is "at least as likely as not" that the disorder not related to active service was caused or aggravated by any skin disorder that is related to active service.

A complete rationale for any opinion offered must be provided.

10.  Schedule the Veteran for an examination to address the nature and etiology of any blood disorder, to include a blood disorder manifested by excessive bleeding and thalassemia.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

(a)  Please provide any opinion on whether the Veteran's thalassemia is a congenital disease, congenital defect, an acquired disease, or the result of injury?  In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should expressly consider the following definitions provided by VA's General Counsel:

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  
      
(b)  If the examiner determines that the thalassemia is a congenital disease, the following opinion should be provided:

Did the Veteran's thalassemia clearly and unmistakably exist prior to her active service and clearly and unmistakably undergo no permanent increase in severity as a result of her military service, to include the in-service anemia during a pregnancy?  In that regard, the examiner may consider any permanent increase in severity that occurred either during active duty as related to military service. 

(c)  If the examiner determines that thalassemia is a defect, the following opinion should be provided:

Please provide an opinion as to whether it is "at least as likely as not" that the Veteran developed superimposed blood pathology as a consequence of service, include the in-service anemia during a pregnancy. 

(d)  If the examiner determines that the thalassemia is an acquired disease or the result of an injury, the following opinion should be provided:

Please provide an opinion as to whether it is "at least as likely as not "that thalassemia had its onset in service or is otherwise related to her service, to include in-service anemia during a pregnancy.  

(e)  For any blood disorder other than thalassemia, please provide an opinion as to whether it is "at least as likely as not" that any blood disorder, to include a blood disorder manifested by excessive bleeding, diagnosed on examination had its onset in service or is otherwise related to her service, to include in-service use of aspirin and any thalassemia the Veteran had in service.  

(f)  For any blood disorder not related to active service, please provide an opinion as to whether it is "at least as likely as not" that the disorder not related to active service was caused or aggravated by any blood disorder that is related to active service.

A complete rationale for any opinion offered must be provided.

11.  Then, readjudicate the Veteran's claims with consideration of secondary service connection as applicable.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


